internal_revenue_service number release date index number ---------------------------------------------- --------------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-135049-06 date date legend condition ----------------------- condition --------------------------------------------------- condition -------------------------------------- condition ------------------------------------------------------ condition -------------------------------- child a ------------------------ taxpayers ---------------------------------------------- school ----------------------------------------- college ----------------------------------- year ------- x ----------- dear ------------------------------ this is in response to your letter of date you requested a ruling on the deductibility of tuition for your medically handicapped dependent_child as a medical_care expense under sec_213 of the internal_revenue_code facts child a has been diagnosed with several developmental disorders including condition an endocrine disorder that is accompanied by delayed motor cognitive and social development skills as well as condition condition condition and condition child a has received numerous comprehensive developmental speech and language educational and neuropsychological evaluations from early childhood through age years months her most recent neuropsychological report stated in part that she will need to have a support program for condition and counseling for condition if she is plr-135049-06 to attend college as a result of this diagnosis child a was referred to school school provides a comprehensive program that is designed to provide students who have learning disabilities of a medical nature such as condition and condition with the help and support they need to complete a college or vocational program and to become competent and responsible adults school’s current population includes students with low average to gifted iq’s with various diagnoses of learning disorders and autistic spectrum disorders school’s faculty is a diverse group of over forty professionals many of whom hold masters or doctoral level degrees school does not provide actual college courses or living facilities school provides assistance to students who are independently enrolled in neighboring colleges and technical schools student’s academic tuition at the neighboring colleges and technical schools is paid directly to such neighboring schools school provides tutoring and specialized social academic and independent living skill development to enable the students to succeed in the college environment school provides a month program for which the annual tuition is dollar_figurex school has determined that child a will require significant remedial training prior to and while she is attending classes at college because of the severity of condition law and analysis sec_213 provides that expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the taxpayer's spouse and dependents as defined in sec_152 are deductible to the extent such expenses exceed percent of adjusted_gross_income sec_213 defines medical_care to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 of the income_tax regulations provides that ordinary education is not medical_care however the cost of medical_care includes the cost of attending a special_school for a mentally or physically handicapped_individual if his condition is such that the resources of the institution for alleviating such mental or physical handicap are a principal reason for his presence there the regulation further states that the cost of care and supervision or of treatment and training of a mentally retarded or physically handicapped_individual at an institution is within the meaning of the term medical_care revrul_70_285 1970_1_cb_52 interprets the term special_school in the regulations as a limited category of the term institution it concludes that the distinguishing characteristic of a special_school is the substantive content of its curriculum which may include some ordinary education but only if the ordinary education is incidental to the primary purpose of the school of enabling the student to compensate for or overcome a plr-135049-06 handicap accordingly the ruling concludes that the taxpayer may deduct as a medical expense the cost of his mentally handicapped child's participation in a specially designed self-contained course designed to meet the child's needs revrul_78_340 1978_2_cb_124 involves amounts paid_by a taxpayer for the education of a child with severe learning disabilities that resulted in reading difficulties the child's doctor recommended that the child attend a special_school that offered a program to educate children with severe learning disabilities so that they can return to a regular school the ruling holds that the tuition fees for attending the school are deductible expenses for the child's medical_care in 54_tc_1684 acq c b xix the petitioner-wife's daughter elizabeth was incapable of functioning normally at school elizabeth was subject_to severe emotional outbursts she lost interest in personal relationships and she did not engage in activities that were normal for a girl of her age upon the recommendation of a psychiatrist the petitioners enrolled elizabeth in a private school which specialized in treating children with emotional handicaps and in remedying their learning disabilities the court held that the school was a special_school within the meaning of sec_1_213-1 and that elizabeth was sent to the institution to further her medical treatment and the scholastic program that was developed for her there was carefully designed to provide the necessary services to eliminate the emotional barriers to her future normal scholastic success accordingly the court concluded that the tuition paid_by the petitioners' during the year in issue was expended for medical_care within the meaning of sec_213 the above authorities support the conclusion that the program offered by school for child a is designed primarily to enable child a to compensate for and overcome her diagnosed medical conditions therefore we conclude that school is a special_school within the meaning of sec_1_213-1 of the income_tax regulations consequently the tuition paid to school for your dependent_child a is deductible as a medical cost under sec_213 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-135049-06 attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination christopher f kane branch chief branch office of associate chief_counsel income_tax and accounting sincerely
